Citation Nr: 0201293	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  99-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 23, 1996 
for service connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1945 to August 1966.  
He died in January 1984.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appellant was afforded a videoconference Board hearing 
with the undersigned Member in December 2001.  A transcript 
of that hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in January 1984.  The death certificate 
listed the cause of death as metastatic lung cancer to the 
brain.  

3.  The RO denied the appellant's January 1984 claim for 
dependency and indemnity compensation for service connection 
for the cause of the veteran's death in a February 1984 
rating decision and notified her of that decision by letter 
dated in March 1984.  The appellant did not initiate an 
appeal of that decision.  

4.  The RO received the appellant's subsequent claim for 
service connection for the cause of the veteran's death on 
July 23, 1997.  There was no intervening relevant 
correspondence from the appellant or her representative.  

5.  The RO awarded service connection for the cause of the 
veteran's death in an October 1997 rating decision based on a 
law enacted in 1991.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 23, 1996 
for service connection for the cause of the veteran's death 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.114, 3.400 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
rating decisions issued in October 1997 and April 1998, the 
April 1998 statement of the case, and the July 2001 
supplemental statement of the case, the RO provided the 
appellant and her representative with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate her claim.  Because the disposition of the claim 
is dependent upon the history of the appellant's claim, as 
discussed in detail below, there is no reasonable basis for 
VA to provide any assistance in securing additional evidence.  
Finally, the appellant has had ample opportunity to submit 
evidence and argument in support of her claim.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).  The effective date of an award of 
dependency and indemnity compensation, for which application 
is received within one year from the date of death, will be 
the first day of the month in which the death occurred; 
otherwise, it will be the date of receipt of the claim.  
38 U.S.C.A. 
§ 5110(d)(1); 38 C.F.R. § 3.400(c)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

When dependency and indemnity compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a).    

If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  38 C.F.R. § 3.114(a)(1).  However, if a 
claim is reviewed on the initiative of VA more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a)(2).  Finally, if a claim is reviewed at the request 
of the claimant more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3).  

A rating decision becomes final if the claimant does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error.  38 C.F.R. § 3.105(a).  

In this case, the veteran died in January 1984 from 
metastatic lung cancer to the brain.  The appellant submitted 
a claim for dependency and indemnity compensation based on 
service connection for the cause of the veteran's death later 
that month.  In a February 1984 rating decision, the RO 
denied her claim.  The appellant did not initiate an appeal 
upon notice of that decision.  

The RO received the appellant's subsequent claim for service 
connection for the cause of the veteran's death on July 23, 
1997.  In its October 1997 rating decision, the RO granted 
the appellant's claim, ultimately establishing an effective 
date of July 23, 1996, one year prior to the receipt of her 
claim.  The appellant seeks entitlement to dependency and 
indemnity compensation effective from the date of the 
veteran's death.   

Pursuant to VA law and regulation, the RO's February 1984 
denial of the appellant's claim became final when she failed 
to initiate an appeal of that decision.  Therefore, an 
effective date from 1984 is not permitted.  38 U.S.C.A. § 
5110(d)(1); 38 C.F.R. § 3.400(c)(2).  The RO received the 
appellant's subsequent claim on July 23, 1997.  Review of the 
claims folder reveals no intervening communication or 
correspondence from the appellant or her representative 
expressing an intent to seek service connection for the cause 
of the veteran's death.  38 C.F.R. §§ 3.1(p), 3.155(a).  
Therefore, the date of the claim is July 23, 1997, which 
generally serves as the effective date unless another VA law 
or regulation provides otherwise.    

In its rating decision, the RO explained that service 
connection for the cause of the veteran's death was 
established based on presumptive service connection for 
certain diseases, including respiratory cancers, pursuant to 
38 U.S.C.A. § 1116.  Congress enacted this law establishing a 
presumption of service connection for certain diseases as due 
to exposure to Agent Orange in service in 1991.  See Agent 
Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11 (Feb. 6, 
1991).  Moreover, the presumption of service connection for 
respiratory cancers was not added until 1994.  See 59 Fed. 
Reg. 29,723 (June 9, 1994); Veterans' Benefits Improvement 
Act of 1994, Pub. L. No. 103-446, 108 Stat. 4645 (Nov. 2, 
1994).  Therefore, the earliest possible date of entitlement 
to service connection for the cause of the veteran's death 
from lung cancer is in 1994.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a).    

However, VA did not review the claim on its own initiative or 
at the appellant's request within one year of the effective 
date of the applicable changes to the law.  38 C.F.R. § 
3.114(a)(1) and (2).  VA reviewed the claim at the request of 
the appellant upon receipt of her July 23, 1997 claim, more 
than one year after the effective date of the applicable 
changes.  Therefore, benefits are only authorized for a 
period of one year prior to the date of the claim, or July 
23, 1996, the effective date currently assigned by the RO.  
38 C.F.R. § 3.114(a)(3).    

In her January 1999 substantive appeal, the appellant 
asserted entitlement to an effective date in 1983, when the 
veteran became totally disabled.  However, dependency and 
indemnity compensation may be effective no earlier than the 
first day of the month in which the death occurred.  
38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2).  In 
addition, during her December 2001 hearing, the appellant 
alleged entitlement to an earlier effective date based on 
VA's misdiagnosis of the veteran's cancer.  She added that 
she had attempted to file a claim before 1997 but was told by 
VA personnel that she had to get additional documentation.  
Although the Board acknowledges her arguments, in light of 
pertinent VA law and regulations discussed above, the 
appellant's allegations are not probative to the relevant 
inquiries associated with establishing an effective date to 
an award.  

In summary, the Board finds no basis for an effective date 
earlier than July 23, 1996 for service connection for the 
cause of the veteran's death.

Finally, the Board notes that review of the claims folder 
reveals that the veteran submitted a claim for service 
connection for disabilities including cancer in December 
1983.  The RO prepared a rating decision in which it denied 
all claims in January 1984, after the veteran died but before 
it received notice of his death.  The February 1984 rating 
decision did not include an adjudication of a claim for 
accrued benefits, which is included in the appellant's 
January 1984 claim.  See 38 U.S.C.A. § 5101(b)(1) (claim by 
surviving spouse for dependency and indemnity compensation 
shall also be considered claim for accrued benefits).  
However, as the RO determined, in both the January 1984 and 
February 1984 rating decisions, that there was no evidence of 
a relationship between the cancer and the veteran's period of 
active service, a claim for accrued benefits would 
necessarily have failed.  See
38 U.S.C.A. § 5121 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.1000 (determination as to accrued benefits is based on 
evidence on file as of the date of death).  Therefore, the 
RO's failure to adjudicate the accrued benefits claim in 
February 1984 does not affect the outcome of the appellant's 
current appeal and constitutes harmless error.  See Thompson 
v. Gober, 14 Vet. App. 187, 192 (2000) ("harmless error 
rule" questions the likelihood the error affected the 
outcome of the case).  


ORDER

An effective date earlier than July 23, 1996 for service 
connection for the cause of the veteran's death is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

